Exhibit 10.51
THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
____ YEAR-END SHORT-TERM RSU AWARD
     This Award Agreement sets forth the terms and conditions of the ____
Year-End award (this “Award”) of “Short-Term” RSUs (“Year-End Short-Term RSUs”)
granted to you under The Goldman Sachs Amended and Restated Stock Incentive Plan
(the “Plan”).
     1. The Plan. This Award is made pursuant to the Plan, the terms of which
are incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision. In light of the U.S. tax rules relating to deferred compensation in
Section 409A of the Code, to the extent that you are a United States taxpayer,
certain provisions of this Award Agreement and of the Plan shall apply only as
provided in Paragraph 15.
     2. Award. The number of Year-End Short-Term RSUs subject to this Award is
set forth in the Award Statement delivered to you. An RSU is an unfunded and
unsecured promise to deliver (or cause to be delivered) to you, subject to the
terms and conditions of this Award Agreement, a share of Common Stock (a
“Share”) on the Delivery Date or as otherwise provided herein. Until such
delivery, you have only the rights of a general unsecured creditor, and no
rights as a shareholder of GS Inc. This Award is conditioned on your executing
the related signature card and returning it to the address designated on the
signature card and/or by the method designated on the signature card by the date
specified, and is subject to all terms, conditions and provisions of the Plan
and this Award Agreement, including, without limitation, the arbitration and
choice of forum provisions set forth in Paragraph 12. By executing the related
signature card (which, among other things, opens the custody account referred to
in Paragraph 3(b) if you have not done so already), you will have confirmed your
acceptance of all of the terms and conditions of this Award Agreement.
     3. Vesting and Delivery.
          (a) Vesting. All of your Year-End Short-Term RSUs shall be Vested on
the Date of Grant. The fact that your Year-End Short-Term RSUs are Vested means
only that your continued active Employment is not required in order to receive
delivery of the Shares underlying your Outstanding Year-End Short-Term RSUs.
However, all other terms and conditions of this Award Agreement shall continue
to apply to such Vested Year-End Short-Term RSUs, and failure to meet such terms
and conditions may result in the termination of this Award (as a result of
which, no Shares underlying such Year-End Short-Term RSUs would be delivered).

 



--------------------------------------------------------------------------------



 



          (b) Delivery.
               (i) The Delivery Date with respect to the number or percentage of
your Year-End Short-Term RSUs shall be the date specified next to such number or
percentage of Year-End Short-Term RSUs on your Award Statement. In accordance
with Treasury Regulations section (“Reg.”) 1.409A-3(d), the Firm may accelerate
delivery to a date that is up to 30 days before the Delivery Date specified on
the Award Statement; provided, however, that in no event shall you be permitted
to designate, directly or indirectly, the taxable year of the delivery.
               (ii) Except as provided in this Paragraph 3 and in Paragraphs 2,
4, 5, 7, 9, 10, 15 and 16, in accordance with Section 3.23 of the Plan,
reasonably promptly (but in no case more than 30 Business Days) after each date
specified as a Delivery Date (or any other date delivery of Shares is called for
hereunder), Shares underlying the number or percentage of your then Outstanding
Year-End Short-Term RSUs with respect to which such Delivery Date (or other
date) has occurred (which number of Shares may be rounded to avoid fractional
Shares) shall be delivered by book entry credit to your Custody Account or to a
brokerage account, as approved or required by the Firm. Notwithstanding the
foregoing, if you are or become considered by GS Inc. to be one of its “covered
employees” within the meaning of Section 162(m) of the Code, then you shall be
subject to Section 3.21.3 of the Plan, as a result of which delivery of your
Shares may be delayed.
               (iii) In accordance with Section 1.3.2(i) of the Plan, in the
discretion of the Committee, in lieu of all or any portion of the Shares
otherwise deliverable in respect of all or any portion of your Year-End
Short-Term RSUs, the Firm may deliver cash, other securities, other awards under
the Plan or other property, and all references in this Award Agreement to
deliveries of Shares shall include such deliveries of cash, other securities,
other awards under the Plan or other property.
               (iv) In the discretion of the Committee, delivery of Shares may
be made initially into an escrow account meeting such terms and conditions as
are determined by the Firm and may be held in that escrow account until such
time as the Committee has received such documentation as it may have requested
or until the Committee has determined that any other conditions or restrictions
on delivery of Shares required by this Award Agreement have been satisfied. By
accepting your Year-End Short-Term RSUs, you have agreed on behalf of yourself
(and your estate or other permitted beneficiary) that the Firm may establish and
maintain an escrow account on such terms and conditions (which may include,
without limitation, your (or your estate or beneficiary) executing any documents
related to, and your (or your estate or beneficiary) paying for any costs
associated with, such account) as the Firm may deem necessary or appropriate.
Any such escrow arrangement shall, unless otherwise determined by the Firm,
provide that (A) the escrow agent shall have the exclusive authority to vote
such Shares while held in escrow and (B) dividends paid on such Shares held in
escrow may be accumulated and shall be paid as determined by the Firm in its
sole discretion.
               (v) If you are a party to the Amended and Restated Shareholders’
Agreement (the “Shareholders’ Agreement”), Shares delivered with respect to your
Year-End Short-Term RSUs will be subject to the Shareholders’ Agreement, except
those Shares will not be considered “Covered Shares” for purposes of
Section 2.1(a) of the Shareholders’ Agreement.
          (c) Death. Notwithstanding any other Paragraph of this Award Agreement
(except Paragraph 15), if you die prior to the Delivery Date, the Shares
underlying your then Outstanding Year-End Short-Term RSUs shall be delivered to
the representative of your estate as soon as practicable after the date of death
and after such documentation as may be requested by the Committee is provided to
the Committee. The Committee may adopt procedures pursuant to which you may be
permitted to specifically bequeath some or all of your Outstanding Year-End
Short-Term RSUs under your will to an organization described in
Sections 501(c)(3) and 2055(a) of the Code (or such other similar charitable
organization as may be approved by the Committee).

-2-



--------------------------------------------------------------------------------



 



     4. Termination of Year-End Short-Term RSUs and Non-Delivery of Shares.
          (a) Unless the Committee determines otherwise, and except as provided
in Paragraph 7, your rights in respect of all of your Outstanding Year-End
Short-Term RSUs immediately shall terminate, such Year-End Short-Term RSUs shall
cease to be Outstanding and no Shares shall be delivered in respect thereof if:
               (i) you attempt to have any dispute under the Plan or this Award
Agreement resolved in any manner that is not provided for by Paragraph 12 or
Section 3.17 of the Plan;
               (ii) any event that constitutes Cause has occurred;
               (iii) you fail to certify to GS Inc., in accordance with
procedures established by the Committee, that you have complied, or the
Committee determines that you in fact have failed to comply, with all the terms
and conditions of the Plan and this Award Agreement. By accepting the delivery
of Shares under this Award Agreement, you shall be deemed to have represented
and certified at such time that you have complied with all the terms and
conditions of the Plan and this Award Agreement;
               (iv) the Committee determines that you failed to meet, in any
respect, any obligation you may have under any agreement between you and the
Firm, or any agreement entered into in connection with your Employment with the
Firm or this Award, including, without limitation, the Firm’s notice period
requirement applicable to you, any offer letter, employment agreement or any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party;
               (v) as a result of any action brought by you, it is determined
that any of the terms or conditions for delivery of Shares in respect of this
Award Agreement are invalid; or
               (vi) your Employment terminates for any reason or you otherwise
are no longer actively employed with the Firm and an entity to which you provide
services grants you cash, equity or other property (whether vested or unvested)
to replace, substitute for or otherwise in respect of any Outstanding Year-End
Short-Term RSUs.
For the avoidance of doubt, failure to pay or reimburse the Firm, upon demand,
for any amount you owe to the Firm shall constitute (i) failure to meet an
obligation you have under an agreement referred to in Paragraph 4(a)(iv),
regardless of whether such obligation arises under a written agreement, and/or
(ii) a material violation of Firm policy constituting Cause referred to in
Paragraph 4(a)(ii).
          (b) Unless the Committee determines otherwise, and except as provided
in Paragraph 7, if the Committee determines that, during the Firm’s ____ fiscal
year, you participated in the structuring or marketing of any product or
service, or participated on behalf of the Firm or any of its clients in the
purchase or sale of any security or other property, in any case without
appropriate consideration of the risk to the Firm or the broader financial
system as a whole (for example, where you have improperly analyzed such risk or
where you have failed sufficiently to raise concerns about such risk) and, as a
result of such action or omission, the Committee determines there has been, or
reasonably could be expected to be, a material adverse impact on the Firm, your
business unit or the broader financial system, your rights in respect of your
Year-End Short-Term RSUs awarded as part of this Award (whether or not Vested)
immediately shall terminate, such Year-End Short-Term RSUs shall cease to be
Outstanding and no Shares shall be delivered in respect thereof (and any Shares,
Dividend Equivalents or other amounts paid or delivered to you in respect of
this Award shall be subject to repayment in accordance with, or in a manner
similar to the provisions described in, Paragraph 5).

-3-



--------------------------------------------------------------------------------



 



     5. Repayment. The provisions of Section 2.6.3 of the Plan (which require
Grantees to repay to the Firm amounts delivered to them if the Committee
determines that all terms and conditions of this Award Agreement in respect of
such delivery were not satisfied) shall apply to this Award.
     6. Termination of Employment. In the event of the termination of your
Employment (determined as described in Section 1.2.19 of the Plan) for any
reason, all terms and conditions of this Award Agreement shall continue to
apply.
     7. Change in Control. Notwithstanding anything to the contrary in this
Award Agreement (except Paragraph 15), in the event a Change in Control shall
occur and within 18 months thereafter the Firm terminates your Employment
without Cause or you terminate your Employment for Good Reason, all Shares
underlying your then Outstanding Year-End Short-Term RSUs shall be delivered.
     8. Dividend Equivalent Rights. Each Year-End Short-Term RSU shall include a
Dividend Equivalent Right. Accordingly, with respect to each of your Outstanding
Year-End Short-Term RSUs, at or after the time of distribution of any regular
cash dividend paid by GS Inc. in respect of a Share the record date for which
occurs on or after the Date of Grant, you shall be entitled to receive an amount
(less applicable withholding) equal to such regular dividend payment as would
have been made in respect of the Share underlying such Outstanding Year-End
Short-Term RSU. Payment in respect of a Dividend Equivalent Right shall be made
only with respect to Year-End Short-Term RSUs that are Outstanding on the
relevant record date. Each Dividend Equivalent Right shall be subject to the
provisions of Section 2.8.2 of the Plan.
     9. Certain Additional Terms, Conditions and Agreements.
          (a) The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes in accordance with Section 3.2 of the Plan. To the
extent permitted by applicable law, the Firm, in its sole discretion, may
require you to provide amounts equal to all or a portion of any Federal, State,
local, foreign or other tax obligations imposed on you or the Firm in connection
with the grant, vesting or delivery of this Award by requiring you to choose
between remitting such amount (i) in cash (or through payroll deduction or
otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale of
Shares delivered to you pursuant to this Award. In addition, if you are an
individual with separate employment contracts (at any time during and/or after
the Firm’s ____ fiscal year), the Firm may, in its sole discretion, require you
to provide for a reserve in an amount the Firm determines is advisable or
necessary in connection with any actual, anticipated or potential tax
consequences related to your separate employment contracts by requiring you to
choose between remitting such amount (i) in cash (or through payroll deduction
or otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale
of Shares delivered to you pursuant to this Award (or any other Outstanding
Awards under the Plan). In no event, however, shall any choice you may have
under the preceding two sentences determine, or give you any discretion to
affect, the timing of the delivery of Shares or the timing of payment of tax
obligations.
          (b) If you are or become a Managing Director, your rights in respect
of the Year-End Short-Term RSUs are conditioned on your becoming a party to any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party.
          (c) Your rights in respect of your Year-End Short-Term RSUs are
conditioned on the receipt to the full satisfaction of the Committee of any
required consents (as described in Section 3.3 of the Plan) that the Committee
may determine to be necessary or advisable.
          (d) You understand and agree, in accordance with Section 3.3 of the
Plan, by accepting this Award, you have expressly consented to all of the items
listed in Section 3.3.3(d) of the Plan, which are incorporated herein by
reference.

-4-



--------------------------------------------------------------------------------



 



          (e) You understand and agree, in accordance with Section 3.22 of the
Plan, by accepting this Award you have agreed to be subject to the Firm’s
policies in effect from time to time concerning trading in Shares and hedging or
pledging Shares and equity-based compensation or other awards (including,
without limitation, the Firm’s “Policies With Respect to Transactions Involving
GS Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”),
and confidential or proprietary information, and to effect sales of Shares
delivered to you in respect of your Year-End Short-Term RSUs in accordance with
such rules and procedures as may be adopted from time to time with respect to
sales of such Shares (which may include, without limitation, restrictions
relating to the timing of sale requests, the manner in which sales are executed,
pricing method, consolidation or aggregation of orders and volume limits
determined by the Firm). In addition, you understand and agree that you shall be
responsible for all brokerage costs and other fees or expenses associated with
your Year-End Short-Term RSU Award, including, without limitation, such
brokerage costs or other fees or expenses in connection with the sale of Shares
delivered to you hereunder.
          (f) GS Inc. may affix to Certificates representing Shares issued
pursuant to this Award Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under a separate agreement with GS Inc.). GS Inc. may advise the
transfer agent to place a stop order against any legended Shares.
          (g) Without limiting the application of Paragraph 4(a), if:
               (i) your Employment with the Firm terminates solely because you
resigned to accept employment at any U.S. Federal, state or local government,
any non-U.S. government, any supranational or international organization, any
self-regulatory organization, or any agency or instrumentality of any such
government or organization, or any other employer determined by the Committee,
and as a result of such employment, your continued holding of your Outstanding
Year-End Short-Term RSUs would result in an actual or perceived conflict of
interest (“Conflicted Employment”); or
               (ii) following your termination of Employment other than
described in Paragraph 9(g)(i), you notify the Firm that you have accepted or
intend to accept Conflicted Employment at a time when you continue to hold
Outstanding Year-End Short-Term RSUs;
then, at the sole discretion of the Firm, you shall receive either a lump sum
cash payment in respect of, or delivery of Shares underlying, your then
Outstanding Year-End Short-Term RSUs, in each case as soon as practicable after
the Committee has received satisfactory documentation relating to your
Conflicted Employment.
          (h) In addition to and without limiting the generality of the
provisions of Section 1.3.5 of the Plan, neither the Firm nor any Covered Person
shall have any liability to you or any other person for any action taken or
omitted in respect of this or any other Award.
          (i) You understand and agree that, in the event of your termination of
Employment while you continue to hold Outstanding Year-End Short-Term RSUs, you
may be required to certify, from time to time, your compliance with all terms
and conditions of the Plan and this Award Agreement. You understand and agree
that (i) it is your responsibility to inform the Firm of any changes to your
address to ensure timely receipt of the certification materials, (ii) you are
responsible for obtaining such certification materials by contacting the Firm if
you do not receive certification materials, and (iii) failure to return properly
completed certification materials by the deadline specified in the certification
materials will result in the forfeiture of all of your Outstanding Year-End
Short-Term RSUs in accordance with Paragraph 4(a)(iii).
     10. Right of Offset. Except as provided in Paragraph 15(h), the obligation
to deliver Shares under this Award Agreement is subject to Section 3.4 of the
Plan, which provides for the Firm’s right to offset

-5-



--------------------------------------------------------------------------------



 



against such obligation any outstanding amounts you owe to the Firm and any
amounts the Committee deems appropriate pursuant to any tax equalization policy
or agreement.
     11. Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement, and the Board may amend
the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing.
     12. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU UNDERSTAND
AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN
SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE
AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY OR CLAIM
BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING THE PLAN OR
THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY,
PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE PLAN, SHALL
APPLY.
     13. Non-transferability. Except as otherwise may be provided in this
Paragraph 13 or as otherwise may be provided by the Committee, the limitations
on transferability set forth in Section 3.5 of the Plan shall apply to this
Award. Any purported transfer or assignment in violation of the provisions of
this Paragraph 13 or Section 3.5 of the Plan shall be void. The Committee may
adopt procedures pursuant to which some or all recipients of Year-End Short-Term
RSUs may transfer some or all of their Year-End Short-Term RSUs through a gift
for no consideration to any immediate family member (as determined pursuant to
the procedures) or a trust in which the recipient and/or the recipient’s
immediate family members in the aggregate have 100% of the beneficial interest
(as determined pursuant to the procedures).
     14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
     15. Compliance of Award Agreement and Plan with Section 409A. The
provisions of this Paragraph 15 apply to you only if you are a United States
taxpayer.
          (a) References in this Award Agreement to “Section 409A” refer to
Section 409A of the Code, including any amendments or successor provisions to
that Section and any regulations and other administrative guidance thereunder,
in each case as they, from time to time, may be amended or interpreted through
further administrative guidance. This Award Agreement and the Plan provisions
that apply to this Award are intended and shall be construed to comply with
Section 409A (including the requirements applicable to, or the conditions for
exemption from treatment as, a “deferral of compensation” or “deferred
compensation” as those terms are defined in the regulations under Section 409A
(“409A deferred compensation”), whether by reason of short-term deferral
treatment or other exceptions or provisions). The Committee shall have full
authority to give effect to this intent. To the extent necessary to give effect
to this intent, in the case of any conflict or potential inconsistency between
the provisions of the Plan (including, without limitation, Sections 1.3.2 and
2.1 thereof) and this Award Agreement, the provisions of this Award Agreement
shall govern, and in the case of any conflict or potential inconsistency between
this Paragraph 15 and the other provisions of this Award Agreement, this
Paragraph 15 shall govern.
          (b) Delivery of Shares shall not be delayed beyond the date on which
all applicable conditions or restrictions on delivery of Shares in respect of
your Year-End Short-Term RSUs required by this

-6-



--------------------------------------------------------------------------------



 



Agreement (including, without limitation, those specified in Paragraphs 3(b) and
(c) and 9 and the consents and other items specified in Section 3.3 of the Plan)
are satisfied. To the extent that any portion of this Award is intended to
satisfy the requirements for short-term deferral treatment under Section 409A,
delivery for such portion shall occur by the March 15 coinciding with the last
day of the applicable “short-term deferral” period described in Reg.
1.409A-1(b)(4) in order for the delivery of Shares to be within the short-term
deferral exception unless, in order to permit all applicable conditions or
restrictions on delivery to be satisfied, the Committee elects, pursuant to Reg.
1.409A-1(b)(4)(i)(D) or otherwise as may be permitted in accordance with
Section 409A, to delay delivery of Shares to a later date within the same
calendar year or to such later date as may be permitted under Section 409A,
including, without limitation, Regs. 1.409A-2(b)(7) (in conjunction with
Section 3.21.3 of the Plan pertaining to Code Section 162(m)) and 1.409A-3(d).
          (c) Notwithstanding the provisions of Paragraph 3(b)(iii) and
Section 1.3.2(i) of the Plan, to the extent necessary to comply with
Section 409A, any securities, other Awards or other property that the Firm may
deliver in respect of your Year-End Short-Term RSUs shall not have the effect of
deferring delivery or payment, income inclusion, or a substantial risk of
forfeiture, beyond the date on which such delivery, payment or inclusion would
occur or such risk of forfeiture would lapse, with respect to the Shares that
would otherwise have been deliverable (unless the Committee elects a later date
for this purpose pursuant to Reg. 1.409A-1(b)(4)(i)(D) or otherwise as may be
permitted under Section 409A, including, without limitation and to the extent
applicable, the subsequent election provisions of Section 409A(a)(4)(C) of the
Code and Reg. 1.409A-2(b)).
          (d) Notwithstanding the timing provisions of Paragraph 3(c), the
delivery of Shares referred to therein shall be made after the date of death and
during the calendar year that includes the date of death (or on such later date
as may be permitted under Section 409A).
          (e) The timing of delivery or payment pursuant to Paragraph 7 shall
occur on the earlier of (i) the Delivery Date or (ii) a date that is within the
calendar year in which the termination of Employment occurs; provided, however,
that, if you are a “specified employee” (as defined by the Firm in accordance
with Section 409A(a)(2)(i)(B) of the Code), delivery shall occur on the earlier
of the Delivery Date or (to the extent required to avoid the imposition of
additional tax under Section 409A) the date that is six months after your
termination of Employment (or, if the latter date is not during a Window Period,
the first trading day of the next Window Period). For purposes of Paragraph 7,
references in this Award Agreement to termination of Employment mean a
termination of Employment from the Firm (as defined by the Firm) which is also a
separation from service (as defined by the Firm in accordance with
Section 409A).
          (f) Notwithstanding any provision of Paragraph 8 or Section 2.8.2 of
the Plan to the contrary, the Dividend Equivalent Rights with respect to each of
your Outstanding Year-End Short-Term RSUs shall be paid to you within the
calendar year that includes the date of distribution of any corresponding
regular cash dividends paid by GS Inc. in respect of a Share the record date for
which occurs on or after the Date of Grant. The payment shall be in an amount
(less applicable withholding) equal to such regular dividend payment as would
have been made in respect of the Shares underlying such Outstanding Year-End
Short-Term RSUs.
          (g) The timing of delivery or payment referred to in Paragraph 9(g)
shall be the earlier of (i) the Delivery Date or (ii) a date that is within the
calendar year in which the Committee receives satisfactory documentation
relating to your Conflicted Employment, provided that such delivery or payment
shall be made only at such time as, and if and to the extent that it, as
reasonably determined by the Firm, would not result in the imposition of any
additional tax to you under Section 409A.
          (h) Paragraph 10 and Section 3.4 of the Plan shall not apply to Awards
that are 409A deferred compensation.

-7-



--------------------------------------------------------------------------------



 



               (i) Delivery of Shares in respect of any Award may be made, if
and to the extent elected by the Committee, later than the Delivery Date or
other date or period specified hereinabove (but, in the case of any Award that
constitutes 409A deferred compensation, only to the extent that the later
delivery is permitted under Section 409A).
               (j) The Grantee understands and agrees that the Grantee is solely
responsible for the payment of any taxes and penalties due pursuant to
Section 409A.
               16. Compliance of Award Agreement and Plan with Section 457A. To
the extent the Committee or the Plan’s committee that has been delegated certain
authority by the Committee (the “SIP Committee”) determines that
(i) Section 457A of the Code or any guidance promulgated thereunder
(“Section 457A”) requires that, in order to qualify for the short-term deferral
exception from treatment as “deferred compensation” under Section 457A(d)(3)(B)
of the Code, the documents governing an Award must specify that such Award will
be delivered within the period set forth in Section 457(A)(d)(3)(B) of the Code
and (ii) all or any portion of this Award is or becomes subject to Section 457A,
this Award Agreement will be deemed to be amended as of the Date of Grant (as
the Committee or the SIP Committee determines necessary or appropriate after
consultation with counsel) to provide that delivery of Year-End Short-Term RSUs
will occur no later than 12 months after the end of the taxable year in which
the right to delivery is first no longer subject to a substantial risk of
forfeiture (as defined under Section 457A); provided, however, that no action or
modification will be permitted to the extent that such action or modification
would cause such Award to fail to satisfy the conditions of an applicable
exception from the requirements of Section 409A or otherwise would result in an
additional tax imposed under Section 409A in respect of such Award.
               17. Headings. The headings in this Award Agreement are for the
purpose of convenience only and are not intended to define or limit the
construction of the provisions hereof.

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

            THE GOLDMAN SACHS GROUP, INC.
        By:           Name:         Title:        

-9-